Title: Enclosure II: Treasury Report on Jefferson’s Account as Secretary of State, 31 December 1793
From: Harrison, Richard
To: Jefferson, Thomas


IITreasury Report on Jefferson’s Account as Secretary of State

No. 4736
Treasury Department Auditors Office Decr. 28th. 1793

I have Examined and adjusted an Account between the United States and Thomas Jefferson Secretary of State for monies placed in his hands, by direction of the President of the United States, in pursuance of the Several Acts of Congress “providing the means of intercourse between the United States and foreign Nations” and find that he is chargeable on Said Account

To Amount of Sundry Warrants drawn in his favor for the purposes abovementioned from the 14 August 1790 to the 1st. August 1793 as ⅌ Statement herewith   
Dollars  183.000.   

I also find that he is Entitled to the following credits vizt.



By David Humphreys for this Amount Advanc’d him on his Mission to Madrid as ⅌ Statement
500.   


By  for this Amount paid Gouvr. Morris in part for his Services ⅌ Do. Statement
1.000   


By John B. Cutting for this amount remitted him for which he is accountable ⅌ Do.
233.33.


By Wilhem & J. Willink & N. & J. Van Staphorst & Hubbard Agents for the Department of State at Amsterdam for this amount remitted to them as particulariz’d in the Statement
174.680    


By Nathaniel Cutting advanced him on Acct. of his Mission to Algiers ⅌ Statement
1.000    


By James Blake advanced him on Acct. of his Mission to Madrid ⅌ Statement
800.   



178.213.33 


Leaving a ballance due from the said Thos. Jefferson Esqr. & for which he is Accountable being to the Credite of the Department of State in the Bank of the United States the Sum of
4.786.67 



Dollars  183.000.   


As will appear from the Statement & vouchers herewith transmitted for the Decision of the Comptroller of the Treasury thereon.

R. Harrison Auditor
To Oliver Wolcott Jr. Esqr
Comptr of the Treasury
Treasury Department
Comptrollers Office
Decemr 30th. 1793
To Joseph Nourse Esqr
Register of the Treasury
Admitted & Certified
 Olivr Wolcott Jr. Comptr

